COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  RODNEY RAMIREZ,


                            Relator.

§
 
§
 
§
 
§
 
 §




No. 08-10-00156-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Rodney Ramirez, pro se, has filed a petition for writ of mandamus requesting this Court to
direct  the Judge the 327th Judicial District Court of El Paso County, Texas to grant  Relator’s
motion to “Set Aside and Vacate a Void Order of Sentencing.”  
            In order to obtain relief through a writ of mandamus, a relator must establish:  (1) no other
adequate remedy at law is available and (2) that the act he seeks to compel is ministerial.  State ex
rel. Young v. Sixth Judicial Dist. Court of Appeals At Texarkana, 236 S.W.3d 207, 210
(Tex.Crim.App. 2007).  An act is ministerial if it does not involve the exercise of any discretion. 
State ex  rel. Hill v.  Court of Appeals for the Fifth District, 34 S.W.3d 924, 927 (Tex.Crim.App. 
2001).  Based on the petition and record provided,  Relator has not demonstrated he is entitled to
mandamus relief.  See Tex.R.App.P. 52.8.  The mandamus relief requested is therefore DENIED.

June 30, 2010                                                              
                                                                                    ANN CRAWFORD McCLURE, Justice
Before Chew, C.J., McClure, and Rivera, JJ.
Chew, C.J., not participating

(Do Not Publish)